Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 24, 2019

The Court of Appeals hereby passes the following order:

A19A1292. RYAN COMBS v. THE STATE.

       The Appellant in this case has failed to comply with the notice of docketing
mailed by this Court and with Court of Appeals Rules 13 and 23(a), regarding the
filing of an enumeration of errors and brief within twenty days after the appeal was
docketed.

       This case was docketed on January 22, 2019. The Appellant brief and
enumeration of errors was due to be filed on February 11, 2019. As of the date of this
order, over seventy days after the initial due date, the Appellant’s enumeration of
errors and brief have not been filed. There has been no request for an extension of
time to file. Accordingly, this appeal is deemed abandoned and is hereby ordered
DISMISSED. Court of Appeals Rules 13 and 23(a).

       Because Appellant is represented by counsel, he is hereby informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995).
This appeal has been dismissed because no Appellant’s brief has been filed. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court enters an order granting your request, you will have 30 days
from the filing date of that order to file a notice of appeal referencing your conviction.
If the trial court enters an order denying your request, you will have 30 days from the
filing date of that order to file a notice of appeal referencing the denial of your request
for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to Appellant as well
as to appellant’s attorney, and the latter is also directed to send a copy to Appellant.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.